Exhibit 10.3

 

AMENDMENT NO. 1 TO
SEVENTH EXTENSION AGREEMENT

 

AMENDMENT NO. 1, dated as of May 16, 2014 (this “Amendment”), to SEVENTH
EXTENSION AGREEMENT, dated as of April 29, 2014 (as amended from time to time,
the “Agreement”), by and among The Karlsson Group, Inc., an Arizona corporation
(“Karlsson”), on the one hand, and Prospect Global Resources, Inc., a Delaware
corporation (“Prospect DE”), Prospect Global Resources, Inc., a Nevada
corporation (“Parent”), Apache County Land & Ranch, LLC, a Nevada limited
liability (“Apache”) and American West Potash, LLC, a Delaware limited liability
company (“AWP” and collectively with Prospect DE, Parent and Apache the
“Prospect Parties” and each a “Prospect Party”) on the other hand, is made with
reference to the following facts:.

 

RECITALS

 

A.                                    The Prospect Parties and Karlsson are
parties to the Agreement.

 

B.                                    The Prospect Parties have requested that
Karlsson amend the deadline for making payment of the Karlsson Legal Expenses
(as defined in the Agreement) pursuant to Section 7 of the Agreement by seven
(7) days until May 23, 2014.

 

The parties hereby amend the Agreement as follows:

 

1.                                      Amendments.

 

a.                                      Section 7 of the Agreement is hereby
amended to change the reference therein to “May 16 , 2014” to read instead
“May 23, 2014.”

 

b.                                      Section 5(a) of the Agreement is hereby
amended to change the reference therein to “May 16, 2014” to read instead
“May 23, 2014”.

 

c.                                       The Agreement is amended by the
addition of a new Section 25 thereto, which shall read in its entirety as
follows:

 

“Access to and Copying of Books and Records; Access to Officers.  With respect
to all such books, records, and other documents and instruments of the Prospect
Parties, whether paper or electronic, and all portions thereof, as are not
subject to attorney-client privilege  (collectively, the “Applicable
Documents”), each of the Prospect Parties agrees: (i) to make available to
Karlsson and/or its designee(s), and to instruct such Prospect Party’s counsel,
advisors, agents, officers and current or former employees to make available to
Karlsson and/or its designee(s), all Applicable Documents; and (ii) to allow
Karlsson and/or its designee(s) to inspect and copy, at Karlsson’s sole expense,
any Applicable Document(s).  Each Prospect Party additionally agrees to instruct
its respective officers, directors, auditors, counsel and agents to make
themselves available to Karlsson and/or its

 

--------------------------------------------------------------------------------


 

designee(s) at reasonable times during normal business hours, following
reasonable advance request, and to provide to Karlsson and/or its
designee(s) all information related to the business of such Prospect Party
(other than the contents of communications subject to attorney-client privilege)
as Karlsson and/or its designee may request.

 

2.                                      Miscellaneous.

 

a.                                      Representations and Warranties.

 

(i)                                     Officer.  Gregory Dangler is at the date
hereof the duly-appointed and acting President, CEO and Secretary of each of the
Prospect Parties;

 

(ii)                                  Enforceability.  This Amendment has been
duly authorized, and the Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation of the Prospect Parties, enforceable
against each of the Prospect Parties in accordance with its terms.;

 

b.                                      No Other Amendment. Except as expressly
amended in this Amendment, all provisions of the Agreement shall remain in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Agreement. In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Agreement, the provisions of this Amendment shall govern.

 

c.                                       Relation to Agreement. This Amendment
constitutes an integral part of the Agreement. Capitalized terms not otherwise
defined herein shall have the respective meanings given them in the Agreement.
Upon the effectiveness of this Amendment, each reference in the Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of like import referring to
the Agreement, shall mean and be a reference to the Agreement, as amended
hereby.

 

d.                                      Successors and Assigns. This Amendment
shall be binding on and shall inure to the benefit of the parties hereto and
their respective successors and assigns except as otherwise provided herein.

 

e.                                       Counterparts. This Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

f.                                        Governing Law. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of Arizona,
without regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

KARLSSON:

 

 

 

The Karlsson Group, Inc.

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Michael Stone

 

Name:

Michael Stone

 

Its:

CEO and Treasurer

 

 

 

 

 

PROSPECT DE:

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

 

 

 

 

PARENT:

 

 

 

Prospect Global Resources, Inc.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

3

--------------------------------------------------------------------------------


 

 

AWP:

 

 

 

American West Potash, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

 

 

 

 

APACHE:

 

 

 

Apache County Land & Ranch, LLC

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

4

--------------------------------------------------------------------------------